 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 502 
In the House of Representatives, U. S.,

June 9, 2009
 
RESOLUTION 
Recognizing National Homeownership Month and the importance of homeownership in the United States. 
 
 
Whereas the month of June is recognized as National Homeownership Month; 
Whereas the people of the United States are one of the best-housed populations in the world; 
Whereas owning a home is a fundamental part of the American dream and is the largest personal investment many families will ever make; 
Whereas homeownership provides economic security for homeowners by aiding them in building wealth over time and strengthens communities through a greater stake among homeowners in local schools, civic organizations, and churches; 
Whereas creating affordable homeownership opportunities requires the commitment and cooperation of the private, public, and nonprofit sectors, including the Federal Government and State and local governments; 
Whereas homeownership can be sustained through appropriate homeownership education and informed borrowers; and 
Whereas affordable homeownership will play a vital role in resolving the crisis in the United States housing market: Now, therefore, be it  
 
That the House of Representatives— 
(1)fully supports the goals and ideals of National Homeownership Month; 
(2)recognizes the importance of homeownership in building strong communities and families; and 
(3)reaffirms the importance of homeownership in the Nation’s economy and its central role in our national economic recovery. 
 
Lorraine C. Miller,Clerk.
